BLATCHFORD, District Judge.
Although the motive power which gave the barge her forward movement was in the Herald, and she was being towed at some distance astern of the Herald, by lines from the stern of the Herald, yet she was being guided by the movement of her own rudder, controlled by the will and discretion of her own captain, who was at the wheel in her pilot house. The barge struck the boat that was in front of the libellant’s boat, and drove the former against the latter, and thus caused the injury complained of. It is plain that the barge took a sheer and went out of her proper course. Under the circumstances, it is for her to establish that the sheer was caused by some fault on the part of the Herald. This is not done; nor is any fault shown on the part of the Connecticut. The libel is dismissed as to the Herald and the Connecticut, and a decree will be entered in favor of the libellant against the barge, with a reference to ascertain the damages sustained by the libellant